This action was brought by appellant against appellee to have letters of administration de bonis non of the estate *Page 706 
of Valeria Shobe, deceased, previously issued to appellee by the court below, revoked, canceled, and set aside. An answer of general denial was filed to the complaint. The cause was tried to the court, resulting in a decision and judgment in favor of appellee. Appellant duly filed its motion for a new trial, assigning as causes therefor that the decision of the court is not sustained by sufficient evidence, and that the decision of the court is contrary to law. This motion was overruled; appellant excepted, and perfected this appeal, assigning as error the action of the court in overruling said motion.
The record presents the same legal questions, and no others, as were presented, considered, and decided in cause number 15,423 of this court entitled Chicago, Indianapolis  Louisville RailwayCompany v. Goodwin R. Hemstock, Administrator de bonis non ofthe estate of DeLon Shobe, Deceased (1936), 102 Ind. App. 654,4 N.E.2d 677.
On authority of that case the judgment in this cause is reversed, with instructions to sustain appellant's motion for a new trial.